Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
Figure 1A, 1B, 2A, 2B, 3, 4 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. There does not appear to be anything that does not represent that which is already known in any of the identified figures (and further as identified in the specification) and as such, they should be designated as “prior art.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims encompass the use of one receiver antenna (“a receiver circuit, comprising one . . . receiver antenna”). The specification is limited to a disclosure of using the phase difference between two antenna elements in order to determine either the AoA or AoD.  The specification does not sufficiently enable someone skilled in the art to make and/or use the receiver circuit and its use for determining an AoA/AoD based solely on the reception/transmission of a signal at one antenna. Moreover, if either M or N is equal to “1” then the equation defining the definition of the threshold angle is undefined and it is unclear how a threshold angle can possibly be defined in order to decide on the step(s) of selecting a different receiver antenna array or selecting a different transmitter antenna array.  It is not evident how the original disclosure sufficiently enables the determination of either an AOA or AOD on the basis of a single antenna, wherein N or M is equal to 1. Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). After consideration of the Wands factors, the full scope of the claims is not supported by the disclosure for determining an AoA or AoD using a single antenna and would require an artisan undue experimentation in order to make and/or use the claimed subject matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite since they fail to clearly and distinctly define the subject matter.  The applicant fails to clearly and distinctly define the subject matter that they purport is invention in that each of the title, technical field and background state that it the AOA/AOD is directed to angles with low angle of incidence/highly oblique.  However, the claims are absent such a feature deemed to be essential to the inventive subject matter. 
Regarding the independent claims directed to the apparatus and method, the claims purport to encompass one receiver antenna or one transmit antenna. However, the only disclosures for determining angles of arrival/angle of departure is via a phase difference of a signal at two antennas. Moreover, when N=1, the denominator of the equation directed to the threshold is zero and thus the equation is undefined. Furthermore, while the claim sets forth “one . . . receiver antenna,” the claim language subsequently refers only to “a particular receiver antenna array.” Additionally, as the claims purport to use either “one or more receiver antennas” or “one antenna array,” the further language in the claim is associated with “selecting one of a particular receiver antenna array,” and “select a different receiver antenna array” is unclear since it would appear to suggest that the signal is received by at least two antenna arrays. The same can be said with respect to the transmitter antenna/array. Such use of different language results in confusion as to the metes and bounds of the claims. Thus, the claims fail to clearly and distinctly set forth what the applicant regards as the invention.
The claims are directed to a receiver circuit that receives a signal from a transmitter, the transmitter representing a remote source that is distinct from the receiver circuit, see for example FIG. 2A.  It is unclear what the language “a controller configured to select at least . . . a particular transmitter antenna array” is encompassed by or what it is attempting to convey since the controller of the receiver circuit does not appear to have any control over the remote source associated with the transmit antenna or transmit antenna array; it is unclear what aspect of “control” is supposedly encompassed by the controller in such.
In light of the numerous alternative uses of language in the claims, for example (1) selecting a particular receiver antenna array, or a particular transmit array, or both a particular receiver array and a particular transmit array as well as (2) calculating a first AoA from the selected particular receiver antenna array, or a first AoD from the selected particular transmitter antenna array, or both the first AoA and the first AoD, there are numerous different embodiments including, for example, selecting a different particular receiver antenna array and calculating a second AoA, or selecting a different particular transmitter antenna array and calculating a second AoD, the claim language fails to clearly and distinctly set forth with clarity the metes and bounds of what the applicant regards as the invention.  
In light of the language of the claims, the receiver circuit receives a signal from a remote transmitter antenna. It is unclear what the scope of the controller is with respect to being configured to “select a different transmit antenna array” as well as “calculate a second AoD based on digitized samples of RF signals from the selected different transmit antenna array.” Such language for controlling a second transmit antenna array of a remote transmitter source fails to clearly and distinctly define the subject matter that the applicant regards as the invention.
In claims 2 and 12, since the values of N and M are not set forth, it encompasses either value being equal to “1.” Under such circumstance, the claimed equation encompasses a denominator equal to zero which makes the equation undefined and thus indefinite.
Regarding claims 10 and 20, the specification does not sufficiently enable the manner in which a particular receiver array is determined to be “more perpendicular to the transmitter circuit” and in which a particular transmitter array is determined to be “more perpendicular to the receiver circuit.”  It is further unclear in what manner both the AOA and the AOD are associated with the same received signal samples with respect to the receiver circuit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable, as best understood, over Simileysky (20200178054).
Simileysky discloses a wireless communication device (e.g., 102/118) comprising a receiving device for determining angle of arrival (AOA) or angle of departure (AOD) (e.g. [0003] and FIGs 1 and 2) that contains several antennas/ antenna array (e.g., [0020], [0044], [0064]) coupled to a receiver (e.g. FIGs. 4 and 5) which includes one or more RF chains ([0064]) configured to generate a plurality of digitized samples of the received signals (e.g.[0048]- [0050]), and a controller (e.g. FIG. 5) comprising a direction estimator (522) for estimating AOA/AOD based on phase differentiation of the sampled data from a plurality of different antenna arrays (e.g. [0050]+) and an attribute estimator 520 to estimate attributes of the RF signal [0052].  A contribution factor of the antennas in a respective set is determined wherein the contribution factor may include at least one of: orientation of antenna pairs in the first pattern against the first directional value, polarity, Received Signal Strength Indicator (RSSI), and Signal-to-Noise Ratio (SNR), of the first Bluetooth signal (e.g. [0025]). Based on the particular angle with which the signal is seen from a respective set of two antennas, a threshold angle is used in the process of determining a new set of antennas by selecting and/or deselecting antenna elements (e.g., [0027], FIGs. 9 and 10A-C, [0060]-[0072]). Simileysky specifically describes that phase measurement error distribution may be crucial to the overall directional estimation error distribution [0057] wherein a phase difference change (Δφ) between pairs of antenna, such as Ant. 1 and Ant. 2, may indicate the RF sensitivity in directional estimation of antenna pairs.  Referring to FIG. 8, a graph demonstrating the relationship between RF sensitivity, directional angle (θ), and θ change (Δθ) is shown. As illustrated, Δθ is plotted against θ at two RF sensitivity level (Δφ=30° and Δφ=10°). In both sensitivity levels, the results show that when θ decreases from 90° to 0°, RF sensitivity decreases as it will take a larger directional angle change (Δθ) to effect the same change in phase difference (30° or 10°).  Simileysky further teaches, [0060], that the performance of linear arrays in directional estimation of AOA and AOD may degrade as high as five times when the incoming RF signals are parallel to the plane connecting the antennas such that antenna orientation to incoming RF signals is one of the contribution factors that may impact directional estimation resolution and accuracy. The selection of antenna elements to be used for determining AOA/AOD may be evaluated according to their contribution or effectiveness in improving directional resolution [0066]+ and thus represents the controller being configured to select different antennas based on the contribution factors, which include the orientation of the selected and deselected antennas and the AOA/AOD.  FIG. 9 shows the iterative nature of the solution for generating at least first and second AOAs/AODs as well as the periodic re-evaluation of antennas in order to improve the resolution and precision [0067]. At [0071]+, Simileysky shows the modification to using for AOD.
Simileysky differs from the claimed subject matter since the particular function relative to AOA/AOD minus π/2 is not specified in the evaluation of the orientation information. However, in light of the teachings in [0057]-[0062] and FIGs. 7 and 8 set forth above, including the teachings “antenna pairs that have a connecting plane that is perpendicular (θ=90°/270°) to the propagation direction of RF signals may have the highest RF sensitivity, whereas the connecting plane that is parallel (θ=0°/180°) the lowest” and “neither Ants. 1 and 2 nor Ants. 3 and 4 may form an efficient antenna pair for RF signal 3, which is incoming at around 45°,” it would have been obvious to one having ordinary skill in the art to choose a threshold for the antenna pair orientation in determining the contribution factor on the basis of the fact that it is taught that the sensitivity may not be efficient when receiving a signal at 45° using two antennas. Such a comparison is thus relative to π/2 (i.e. incidence angle relative to the plane of the antenna pair) wherein it is suggested that at or beyond +/-45°, the sensitivity is not efficient. Regarding claims 2 and 12, the value of N, M being two is disclosed and as such the threshold is represented by =/- 45° which is described by the document as representing an angle at which the sensitivity is not efficient and thus would be aspect of the contribution factors for selecting the antennas. Regarding claims 3-5 and 13-15, the selection of M,N being 2 or greater is disclosed.  
In Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed. As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps. Therefore, the conditional steps in a method need not be found in the prior art in order to deny patentability of a method claim. Since both “wherein” clauses are conditional in the method claims, if they are not met then the functions are not performed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haverinen et al (20180076875) disclose a method and apparatus for detecting angle of arrival. A wireless signal is received at a non-linear antenna array and thus received at a plurality of antenna elements that may be grouped. A plurality of candidate angles of arrival are determined from different linear subsets of the plurality of antenna elements and each is weighted. The weighting is based on the distance between each candidate angle of arrival and an average of the candidate angles of arrival and compared with a threshold distance and thus defines an angular offset, e.g. [0021], [0025].
Pandey et al (20180348357) disclose a system and method for determining an angle of arrival using an antenna array. FIG. 4 exemplifies the system comprising a plurality of antennas 404, front end circuitry 408 for generating digitized samples 414, and a processing tool comprising angle of arrival estimations based on the digitized samples and associations of a confidence value for each angle of arrival. The multi-angled source-tracking tool derives a running weighting function in a source-tracking algorithm and uses the weighting function to improve the AoA estimation accuracy by the source-tracking algorithm. The weighting of the AoA estimation indicates a quality metric.  The multi-angled source-tracking tool uses the confidence measurements to report an ARea of Arrival (ARoA) value in cases of weak direct paths or non-existent direct paths between the phased array antenna and the second antenna.  In some instances the confidence values are associated with whether or not the signals are strong/weak or LOS, NLOS or partial LOS [0018]. The processing device 406 may include a processor that is coupled to the front-end circuitry 408 to process digital values representing the RF signals. The processor may implement the multi-angle source-tracking tool 120, [0034]. The processor determines an estimated angle value for each of the one or more angle scenarios from the statistical model and calculates a confidence value for the estimated angle value for each of the one or more angle scenarios from the statistical model.  the processor reports the estimated angle value when the confidence value for the estimated angle value for the one or more angle scenarios is equal to or greater than the confidence threshold[0035]. FIG. 6 is a flow diagram of a method of estimating angles between a phased array antenna and a second antenna.  FIGs 7A and 7B and [0002] show the conventionality and interchangeability of determining angles of arrival and angles of departure [0014].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646